Citation Nr: 1229969	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  10-28 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a foot condition diagnosed as bilateral pes planus.  

2. Entitlement to service connection for a bilateral foot disability, to include bilateral pes planus, bilateral plantar fascitis, bilateral hallux valgus, and peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from January 1974 to April 1974.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in April 2009 issued in June 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2010, a statement of the case was issued in June 2010, and a substantive appeal was timely received in June 2010.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  

In a decision in June 1974, the RO denied entitlement to service connection for a foot condition.  At the time of the RO decision in June 1974, the Veteran was diagnosed with pes planus, which is a diagnosis that was part of the evidentiary record at the time of the June 1974 rating decision.  Since the June 1974 rating decision the Veteran's bilateral foot disability has been diagnosed not only as bilateral pes planus but also as bilateral plantar fascitis, bilateral hallux valgus, and peripheral neuropathy.  For these reasons new and material evidence is only necessary to reopen the claim of entitlement to service connection for a foot condition diagnosed as bilateral pes planus.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1996) (the use of different nomenclature to identify the disability for which service connection is sought does not transform a claim which has been previously denied into a separate and distinct, or new, claim).  As for a bilateral foot disorder other than bilateral pes planus, new and material evidence is not necessary to reopen the claim as the diagnoses were not of record at the time of the last final rating decision in June 1974.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (holding that a claim based on a new diagnosis is a new claim); and Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (finding that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases).  The Court of Appeals for Veteran Claims has held (in the context of a claim for service connection for a psychiatric disorder) that a claim for service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the issue of entitlement to service connection for a bilateral foot disability is characterized as entitlement to service connection for a bilateral foot disability, to include bilateral pes planus, bilateral plantar fascitis, bilateral hallux valgus, and peripheral neuropathy of questionable etiology.  

The underlying issue of service connection for bilateral pes planus and the issue of service connection for a bilateral foot disability to include other diagnoses are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a decision in June 1974, the RO denied service connection for a foot condition based on the determination that the Veteran had a bilateral foot condition which existed prior to service and was not aggravated thereby.  

2. At the time of the RO decision in June 1974, the Veteran was diagnosed with pes planus.  

3. The additional evidence presented since the decision by the RO in June 1974 relates to an unestablished fact necessary to substantiate the claim.



CONCLUSIONS OF LAW

1. The decision in June 1974 by the RO, denying entitlement to service connection for a foot condition, to include bilateral pes planus, became final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2. The additional evidence presented since the rating decision by the RO in June 1974, is new and material, and the claim of service connection for a foot condition diagnosed as bilateral pes planus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In light of the reopening of the previously denied claim of service connection for a foot condition diagnosed as pes planus, further discussion here of compliance with the VCAA with regard to the claim to reopen is not necessary.
Application to Reopen the Claim of Service Connection 

In a rating decision in June 1974, the RO denied entitlement to service connection for a foot condition based on the determination that the Veteran had a bilateral foot condition which existed prior to service and was not aggravated thereby.  The RO reviewed the service treatment records and noted that the Veteran was administratively discharged after a Medical Board found that he did not meet the minimum physical standards of enlistment by reason of his bilateral foot disability, which existed prior to service and was not aggravated thereby.  After the Veteran was notified of the adverse determination, he did not appeal the denial of the claim and the rating decision became final based on the evidence of record at the time.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

Although the prior decision became final, a claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claim of service connection was received after August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Where, as here, a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented. 

Whether or not the RO reopened a claim is not dispositive, as it is the Board's responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If new and material evidence is found during this period, the decision does not become final.  Id.  

At the time of the last final denial by the RO in June 1974, the evidence consisted of service treatment records and the Veteran's claim received in April 1974.  The Veteran in claim stated that he was treated for a foot condition in service.  Service treatment records show that on entrance examination in January 1974, the Veteran's feet were evaluated as normal.  Records from February 1974 to March 1974 show that the Veteran was treated for sore and painful feet, plantar warts, and verruca valgus.  In April 1974 the records shows that the Veteran had an impression of fallen arches and complained of mild pes planus.  The examiner indicated that the Veteran had bilateral bunions secondary to depression of medial longitudinal arches, metatarsalgia, varus of the lesser toe, abduction and eversion of the forefoot.  The diagnosis was symptomatic pes planus.  That same month the Veteran was discharged from service due to his bilateral pes planus.  A report in April 1974 noted that the Veteran in March 1974 was treated for bilateral foot pain upon prolonged marching and drilling and admitted to having this condition prior to enlistment.  A Medical Board was of the opinion that the Veteran did not meet the minimal physical standards of enlistment or induction, the disability was not considered to be the proximate result of the performance of active duty, and it was recommended that the Veteran be discharged from service by reason of erroneous enlistment.  

The additional evidence presented since the last final denial in June 1974 includes the Veteran's claim in January 2009, whereby he stated that he has had foot problems since January 1974, when he enlisted in service.  On VA examination in March 2009, the Veteran indicated that he did not have pain in his feet prior to service.  As the newly received evidence documents the Veteran's assertions of continuity of symptomatology of foot pain since service, the Board finds this evidence is sufficient to reopen the claim.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (finding that appellant's competent statements of continuous post-service foot pain and flatness of feet are material because the determinative issue (nexus) involves the question of continuity of symptomatology; statements regarding continuity of symptomatology provide a direct link between the appellant's active service and the current state of his condition; where the determinative issue is not one of medical causation but of continuity of symptomatology, lay testimony may suffice to reopen a claim.).  Further, in Shade v. Shinseki, 24 Vet. App. 110 (2010) the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  The Veteran has provided a new assertion that he has had bilateral foot pain since service, and the Board finds that obtaining an opinion concerning whether the Veteran has a disability based on continuity of symptomatology since service is appropriate in this case.  As such, the Board finds that the old and new evidence of record, considered as a whole, "triggers" VA's duty to assist to provide a medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i). On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claim for service connection for a foot condition diagnosed as bilateral pes planus.  


ORDER

As new and material evidence has been presented, the claim of service connection for a foot condition diagnosed as bilateral pes planus is reopened.  To this extent only the appeal is granted.


REMAND

As discussed above, service treatment records show that the Veteran was treated for foot problems during service and was discharged from service due to his bilateral pes planus.  After service, VA progress notes in 2009 show the Veteran complained of numbness and tingling in his feet and had a history of paresthesias in the feet.  A podiatry consult in March 2009 shows impressions of bilateral pes planus, bilateral plantar fascitis, bilateral hallux valgus, and peripheral neuropathy of questionable etiology.  

On VA examination in March 2009, the Veteran indicated that he did not have pain in his feet prior to service and had constant pain in his feet since the 1970s.  Physical examination shows that Veteran had a bunion on his first right metatarsophalangeal joint with hallux valgus.  There also was hallux valgus on the first metatarsophalangeal joint on the left.  Minimal pes planus was detected with standing.  X-ray showed a bony exostosis/spur on the plantar surface of the right calcaneus.  The diagnosis was normal foot examination bilaterally.  The examiner was of the opinion that based on the lack of medical documentation and the lack of ongoing care the Veteran's complaints are less likely than not the result of his military service.  The examiner was of the opinion that the Veteran's back discomfort and probable sciatica were significantly impacting his foot symptoms and his foot discomfort is more likely than not the result of back pain and sciatica and less likely a primary foot condition.  As for the bone spur, the examiner explained that the right calcaneus is not the result of service and instead is a commonly seen incidental finding.  The opinion is inadequate as the examiner did not address whether the Veteran had a preexisting bilateral foot disorder that was aggravated by service and alternatively did not discuss whether the Veteran has a current bilateral foot disability due to service based on continuity of symptomatology.  When VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Under these circumstances another VA examination is warranted to determine the nature and etiology of the Veteran's bilateral foot disability.  

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his bilateral foot disability found to be present.  
The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After examining the Veteran and reviewing the record, the examiner is asked to address the following questions: 

a.) As to whether it is clear that the Veteran had a bilateral foot disability before entering his period of active military service from January 1974 to April 1974?  In making this assessment the examiner is asked to comment on the significance of service treatment records, which in April 1974 show he was treated for bilateral foot pain upon prolonged marching and drilling, admitted to having this condition prior to enlistment, and was discharged from service due bilateral pes planus.  

b.) If the Veteran did have a bilateral foot disability before entering his period of active military service, is it clear that such condition was aggravated (permanently worsened) during, or as a result of that period of active military service?  If there was an aggravation (permanent worsening) of the Veteran's preexisting bilateral foot disability, or as a result of, his period of active military service, is it clear that this aggravation (permanent worsening) was due to the natural progress of the condition?  The VA examiner should take into account service treatment records, which from February 1974 to April 1974, show that the Veteran was treated for sore and painful feet, plantar warts, verruca valgus, bilateral bunions secondary to depression of medial longitudinal arches, metatarsalgia, varus of the lesser toe, abduction and eversion of the forefoot.  

c.) If it is not clear that the Veteran had a bilateral foot disability before entering his period of active military service from January 1974 to April 1974, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed bilateral foot disability, to include bilateral pes planus, bilateral plantar fascitis, bilateral hallux valgus, and peripheral neuropathy, began during his period of active military service or is related to any incident of service?  

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

3. On completion of the above, adjudicate the claim.  If the decision remains adverse to the Veteran, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


